Citation Nr: 9919732	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  92-55 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthritis (to include both shoulders, arms, hands, wrists and 
low back) as secondary to the service-connected thoracic 
spine fracture residuals.

2.  Entitlement to an increased evaluation for the residuals 
of compression fractures of the thoracic spine, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
December 1953.

This appeal arose from a November 1990 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran testified at a personal 
hearing in January 1992 before a member of the Board of 
Veterans' Appeals (Board) sitting in Atlanta, Georgia.  In 
June 1992, this case was remanded for additional development.  
In March 1998, the RO issued a rating action which continued 
the denials of the benefits sought.  In April 1999, the 
veteran testified before a member of the Board sitting in 
Atlanta.

The issue of entitlement to an increased evaluation for the 
residuals of compression fractures of the thoracic vertebra 
will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from multiple joint arthritis, involving the 
shoulders, arms, hands, wrists and low back which can be 
related to his service-connected thoracic spine fracture 
residuals.



CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for multiple joint arthritis, 
involving the shoulders, arms, hands, wrists and low back.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).

The veteran has claimed that he suffers from multiple joint 
arthritis, involving the shoulders, arms, hands, and wrists, 
which he has stated is directly related to his service-
connected thoracic spine fracture residuals.  

The veteran's service medical records make no mention of any 
injuries to the shoulders, arms, hands, wrists or low back.  
There was no indication that any arthritis was found in any 
of these joints.

In February 1981, the veteran complained of back and left leg 
pain.  While he was noted to have fractured his thoracic 
vertebra in service, he was now complaining of pain in a 
different area of his spine (that is, the low back).  A 
lumbar diskogram showed degeneration at L4-5 with 
extravasation posterolaterally to the left at that level and 
producing his typical pain pattern.  He was examined by VA in 
May 1981; he was noted to suffer from mild paravertebral 
erector spasm in the right erector column.  An x-ray showed 3 
mm of anterior displacement of S1 on L5; anterior osteophytes 
were noted at L2 and L3.  

Records developed between 1985 and 1990, while the veteran 
was incarcerated, indicated that he complained of arthritis.  
He noted that his elbows and shoulders were involved.

VA examined the veteran in July 1992.  He complained of left 
hip discomfort.  The objective examination noted that forward 
flexion of the low back was limited due to pain in the left 
hip.  An x-ray was negative.  A myelogram and a CT scan were 
essentially normal.

VA outpatient treatment records developed between 1991 and 
1996 noted his treatment for low back pain.  Osteoarthritis 
was found, as was L4-5 facet hypertrophy with bilateral leg 
pain.  This was described as "post traumatic" (see the June 
17, 1991 treatment note).

VA re-examined the veteran in December 1996.  He denied any 
injuries to the upper extremities in service.  His shoulders 
displayed forward flexion and abduction to 180 degrees, with 
some discomfort at extremes of motion on the left.  The 
elbows showed 145 degrees of flexion and extension to 0 
degrees.  The wrists displayed dorsiflexion to 70 degrees, 
plantar flexion to 80 degrees, 20 degrees of radial deviation 
and 45 degrees of ulnar deviation.  Opposition of the thumb 
to the digit tips was normal, as was grip strength.  The 
lumbar spine exhibited erector spasm, but no fixed deformity.  
Forward flexion was to 65 degrees and extension was to 30 
degrees.  Right and left tilts were to 35 degrees 
bilaterally, as was rotation.  An MRI of the lumbar spine 
showed a small bulging disc at L4-5 and L5-S1; facet disease 
was also present.  There was no evidence of neural foraminal 
encroachment and no evidence of herniated nucleus pulposus or 
canal stenosis.  An x-ray of the left shoulder had revealed 
degenerative joint disease (DJD); x-rays of the remaining 
joints of the upper extremities were negative.  The diagnosis 
noted no disorders of the arms, hands, or wrists.  The 
examiner commented that the left shoulder DJD was not related 
to the service-connected thoracic spine residuals.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the evidence of record does not 
establish the current existence of any disorder of the hands, 
wrists, arms or right shoulder.  While the veteran has 
asserted that such disorders exist, the objective evidence is 
to the contrary.  Therefore, there is no evidence of the 
existence of multiple joint arthritis, involving the right 
shoulder, arms, hands, and wrists which can be related to his 
service-connected thoracic spine fracture residuals.  While 
the veteran insists that such disorders are present and are 
related to his service-connected thoracic spine disorder, he 
is not competent, as a layperson, to render an opinion as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In regard to the left shoulder, it is noted that DJD has been 
diagnosed.  However, the examiner commented during the 
December 1996 VA examination that there was no connection 
between the service-connected thoracic spine residuals and 
the left shoulder disorder.  Therefore, despite the presence 
of a current disability, there is no objective evidence of 
link between that current disability and the service-
connected thoracic spine residuals.  While the veteran 
believes that such a relationship exists, he is not 
competent, as a layperson, to render such an opinion.  See 
Espiritu, supra.

Finally, in regard to the low back, it is noted that a 
bulging disc is currently present.  However, the VA 
examination conducted in December 1996 indicated that he was 
currently suffering from DJD which was not related to the 
service-connected thoracic spine disorder.  Therefore, 
despite the current existence of a disability, there is no 
objective evidence of a link between that current disability 
and the service-connected thoracic spine disorder.  While the 
veteran believes that such a relationship exists, he is not 
competent, as a layperson, to render such an opinion.  See 
Espiritu, supra.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for multiple joint arthritis, involving 
the shoulders, arms, hands, wrists and low back is denied.


REMAND

The veteran has asserted that his thoracic spine fracture 
residuals are more disabling than the current disability 
would suggest.  He stated that he suffers from constant pain 
and limitation of motion.  Therefore, he believes that an 
increased evaluation should be assigned.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

During the veteran's April 1999 personal hearing, he stated 
that he was still receiving treatment for his thoracic spine 
injury residuals; however, the last VA outpatient treatment 
records in the file date from March 1996.  It is found that 
any additional treatment records should be obtained prior to 
a final determination of the veteran's claim.

Furthermore, the veteran was last examined by VA in December 
1996.  It is found that this examination no longer provides 
an accurate picture of the veteran's disability, particularly 
in light of the subsequent treatment reported by the veteran 
in April 1999.

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Atlanta and 
Decatur, Georgia, VA Medical Centers and 
request that they provide all outpatient 
treatment records pertaining to treatment 
of the veteran developed between March 
1996 and the present.

2.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected thoracic 
spine fracture residuals.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the thoracic spine.  The examiner must 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
segment of the spine is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should differentiate, to the 
extent possible, between those symptoms 
related to the service-connected thoracic 
spine fracture residuals and any other 
back disorders.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

